 In the Matter of SEARS, ROEBUCK & Co., EMPLOYERandDEPARTMENTSTORE EMPLOYEES DIVISION, UNITED OFFICE AND PROFESSIONALWORKERS OF AMERICA, C. I. 0., PETITIONERIn the Matter of SEARS, ROEBUCK & Co., EMPLOYERandAMERICANFEDERATION OF LABOR, PETITIONERCases Nos. 10-R-1986 and 10-R-1940, respectively.Decided Feb-ruary 1 2, 1948Mr. Harry H. Kahn,of Chicago, Ill., for the Employer.Mr. Edwin E. Waller,of Miami, Fla., for the UOPWA.Mr. Clyde Foster,of Miami, Fla., for the AFL.DECISIONANDDIRECTION OF ELECTIONUpon separate petitions duly filed, a consolidated hearing in thesecases was held at Miami, Florida, on June 27, 1946, before Alba B.Martin, hearing officer.'The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERSears, Roebuck & Co., a New York Corporation, is engaged in -theoperation of a retail department store in Miami, Florida.During thepast year, the Employer purchased in excess of $1,000,000 worth ofmerchandise, approximately 90 percent of which originated outside theState of Florida.During the same period the Employer's retail salesexceeded $1,000,000, approximately 4 percent of which representedshipments outside the State of Florida.We find that the Employer is engaged in commerce within the mean-ing of the Act.1Pursuant to Section 3 (b) of the National Labor Relations Act, the National LaborRelations Board his delegated its powers in connection with this case to a three-man panelconsisting of the undersigned Board Members [Houston, Reynolds, and Gray]76 N. L. R B , No. 25167 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATIONS INVOLVEDAmerican Federation of Labor, herein called the AFL, is a labororganization claiming to represent employees of the Employer.United Office and Professional Workers of America, DepartmentStore Employees Division, affiliated with the Congress of IndustrialOrganizations, herein called the UOPWA, is a labor organization,claiming to represent employees of the Employer.'III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize either of the petitioning labororganizations as the exclusive bargaining representative of employeesof the Employer until it has been certified by the Board in an appro-priate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe AFL and the UOPWA contend that employees at the Employer'sMiami store, including selling and non-selling employees, constitutean appropriate unit.The Employer, in effect, contends that sellingand non-selling employees should not be combined in the same unit.All parties agree that employees of the personnel department, securitydepartment, the store manager and his secretary, and the superintend-ent and his secretary should be excluded.They further agree thatextra and part-time employees, supervisors and confidential employeesshould be excluded front the unit.Although all parties agree withrespect to the exclusion of confidential employees, they disagree as tothe confidential status of the employee discussed below.The Employer operates a retail department store, a gasoline servicestation, an automobile accessory store, and a parking lot. In connec-tion with the operation of its retail department store, the Employermaintains a warehouse which is located approximately 1 mile from thestore.The service station and automobile accessory shop are locatedacross a narrow street from the main store.The parking lot is2The Employer contended, at the hearing, that United Office and Professional Workersof America is not a labor organization and has no authority to represent the Employer'semployeesThe term"labor organization"under the piovisions of Section 2 (5) of theAct,means, "Any organization of any kind, or any agency or employee representationcommittee or plan, in which employees paiticipate and which exists for the purpose, inwhole or in part, of dealing with employers concerning gisevances,labor disputes,wages,rates of pay, hours of employment,or conditions of work."Inasmuchas UOPWA isclearlywithin the scope of this definition,we find no merit in the Employer's contention. SEARS, ROEBUCK & CO.169adjacent to the service station and accessory shop.During the courseof its operations the Employer employs approximately 350 employees,all of whom are under the supervision of the store's general manager.Each department is under the supervision of a division or departmentmanager; in addition each department has an assistant manager whotakes charge of the department during the absence of the divisionmanager.3As previously noted, the Employer objects to the inclusion of sellingand non-selling employees in the same unit on the ground that thetwo groups lack community of interest.Accordingly, it desires toexclude from the appropriate unit all employees employed in its ware-house, mechanical service shop, gasoline service station, automobileaccessory shop, receiving room, supplies, maintenance department,furniture set-up employees, shipping platform employees, the pas-senger elevator operators, employees in the radio repair room, andtailor shop, and the parking lot attendant.The record shows that all employees, both selling and non-selling,are employed by the Employer's personnel department; are paid on anhourly basis; participate in the same employee benefits and privileges,such as group insurance, cash discounts, profit-sharing, sick leave andvacations; and use the same employee facilities.Upon the basis ofthe foregoing, we are of the opinion that selling and non-selling em-ployees have common interests and that they may be included in thesame unit for the purposes of collective bargaining.The Employer urges that all employees who have knowledge of orare in a position to have knowledge of the Employer's business andfinancial operations or its labor relations, are confidential employeesand should be excluded from the unit. On this basis the Employerwould exclude all employees of the auditing, customers' service, cashier,merchandise, advertising and display, receiving, and credit depart-ments, and telephone operators.We do not agree.While it is truethat, in the performance of their duties, all the foregoing employeeshave or may have access to information concerning the Employer'sfinancial and business operations and to other data, the record disclosesthat these employees do not assist or act in a confidential capacity topersons exercising managerial functions in the field of labor relations.We shall, therefore, include. them in the unit.4Accordingly, we find that all employees at the Employer's Miamistore, including selling and non-selling employees, but excluding extraand part-time employees, employees of the personnel and security3The record shows that the various assistantdivision managers direct the working forceunder them and are supervisors as definedin the Act.4Mattel of Phillips Petroleum Company, 73 NL R B. 236 ;Matter of Sheffield FarmsCompany,Inc.,73 N. L. R B 572 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDdepartments, confidential employees, and the store manager and hissecretary, the superintendent and his secretary, division managers,assistant division managers, and all supervisors as defined in the Act,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTION 5As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Sears, Roebuck & Co., Miami,Florida, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Tenth Region, and subject to Sections 203.61 and 203.621 ofNational Labor Relations Board Rules and Regulations-Series 5,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented by American Federation of Laborfor the purposes of collective bargaining."We shall not place the UOPWA on the ballot, in the election hereinafter directed, inas-much as it has failed to comply with Section 9(f) and(h) of the Act.Matter of WilsonTransit Company,75 N L R B. 181,Matter'of Sigmund Cohn &Co., 75 N L R. B. 177.